                                                                 DARREN T. BRENNER, ESQ.
                                                            1    Nevada Bar No. 8386
                                                            2    NICHOLAS E. BELAY, ESQ.
                                                                 Nevada Bar No. 15175
                                                            3    AKERMAN LLP
                                                                 1635 Village Center Circle, Suite 200
                                                            4    Las Vegas, NV 89134
                                                                 Telephone: (702) 634-5000
                                                            5
                                                                 Facsimile: (702) 380-8572
                                                            6    Email: darren.brenner@akerman.com
                                                                 Email: nicholas.belay@akerman.com
                                                            7
                                                                 Attorneys for Bank of America, N.A.
                                                            8
                                                            9                                     UNITED STATES DISTRICT COURT
                                                            10                                           DISTRICT OF NEVADA
              1635 VILLAGE CENTER CIRCLE, SUITE 200

               TEL.: (702) 634-5000 – FAX: (702) 380-8572




                                                            11   BANK OF AMERICA, N.A.,                                Case No.: 3:16-cv-00116-RCJ-VPC
                      LAS VEGAS, NEVADA 89134




                                                            12                             Plaintiff,
                                                                                                                       ORDER GRANTING MOTION TO
AKERMAN LLP




                                                            13   v.                                                    REMOVE ATTORNEY FROM
                                                                                                                       ELECTRONIC SERVICE LIST
                                                            14   ESPLANADE AT DAMONTE RANCH
                                                                 HOMEOWNERS      ASSOCIATION;   ATC
                                                            15   ASSESSMENT COLLECTION GROUP, LLC
                                                                 A/K/A ANGUIS & TERRY COLLECTIONS,
                                                            16   LLC; THUNDER PROPERTIES, INC.,
                                                            17                             Defendants.
                                                            18

                                                            19   TO:          ALL PARTIES, AND THEIR COUNSEL OF RECORD:

                                                            20                PLEASE TAKE NOTICE that Bank of America, N.A., hereby provides notice that Jared M.

                                                            21   Sechrist is no longer associated with the law firm of Akerman LLP.

                                                            22   ///

                                                            23   ///

                                                            24   ///

                                                            25   ///

                                                            26   ///

                                                            27   ///

                                                            28   ///

                                                                 50796827;1
                                                            1                 Akerman LLP continues to serve as counsel for Bank of America, N.A. in this action. All

                                                            2    items, including, but not limited to, pleadings, papers, correspondence, documents and future notices

                                                            3    in this action should continue to be directed to Darren T. Brenner, Esq. and Nicholas E. Belay, Esq.

                                                            4                 DATED this 13th day of November, 2019.

                                                            5                                                   AKERMAN LLP

                                                            6                                                   /s/ Nicholas E. Belay
                                                                                                                DARREN T. BRENNER, ESQ.
                                                            7                                                   Nevada Bar No. 8386
                                                            8                                                   NICHOLAS E. BELAY, ESQ.
                                                                                                                Nevada Bar No. 15175
                                                            9                                                   1635 Village Center Circle, Suite 200
                                                                                                                Las Vegas, NV 89134
                                                            10
                                                                                                                Attorneys for Bank of America, N.A.
              1635 VILLAGE CENTER CIRCLE, SUITE 200

               TEL.: (702) 634-5000 – FAX: (702) 380-8572




                                                            11
                      LAS VEGAS, NEVADA 89134




                                                            12
AKERMAN LLP




                                                                                                           COURT APPROVAL
                                                            13
                                                                              IT IS SO ORDERED. Date:
                                                            14
                                                                              November 15, 2019.
                                                            15
                                                                                                                       ___________________________________
                                                            16
                                                                                                                       UNITED STATES DISTRICT JUDGE
                                                            17                                                         Case No.: 3:16-cv-00116-RCJ-VPC

                                                            18

                                                            19

                                                            20

                                                            21

                                                            22

                                                            23

                                                            24

                                                            25

                                                            26

                                                            27

                                                            28
                                                                                                                   2
                                                                 50796827;1
